 



EXHIBIT 10.1

              Contact:   Customer Services — CTSLink     Wells Fargo Bank
Minnesota, N.A.     Securities Administration Services     7485 New Horizon Way
    Frederick, MD 21703
 
  www.ctslink.com        
 
  Telephone:   (301) 815-6600    
 
  Fax:   (301) 315-6660    

SMT SERIES 2005-1
Record Date: November 30, 2005
Distribution Date: December 20, 2005
Certificateholder Distribution Summary

                                                                               
                                        Certificate     Certificate            
                                              Class     Pass-Through    
Beginning     Interest     Principal     Current     Ending Certificate    
Total     Cumulative Class     CUSIP     Description     Rate     Certificate
Balance     Distribution     Distribution     Realized Loss     Balance    
Distribution     Realized Loss                                                  
           
A-1
    81744FGM#     SEN       4.38938 %       203,734,575.87         745,223.73  
      12,703,483.18         0.00         191,031,092.69         13,448,706.91  
      0.00  
A-2
      81744FGN1       SEN       4.10000 %       74,607,271.12         254,908.18
        5,498,921.74         0.00         69,108,349.47         5,753,829.92    
    0.00  
X-A
      81744FGP6       IO       0.62059 %       0.00         143,946.72        
0.00         0.00         0.00         143,946.72         0.00  
X-B
      81744FGS0       IO       0.20769 %       0.00         1,350.97        
0.00         0.00         0.00         1,350.97         0.00  
B-1
      81744FGQ4       SUB       4.57938 %       7,067,000.00         26,968.73  
      0.00         0.00         7,067,000.00         26,968.73         0.00  
B-2
      81744FGR2       SUB       4.85938 %       3,949,000.00         15,991.41  
      0.00         0.00         3,949,000.00         15,991.41         0.00  
B-3
      81744FGU5       SUB       5.40938 %       2,495,000.00         11,247.00  
      0.00         0.00         2,495,000.00         11,247.00         0.00  
B-4
      81744FGV3       SUB       4.93448 %       1,455,000.00         5,983.05  
      0.00         0.00         1,455,000.00         5,983.05         0.00  
B-5
      81744FGW1       SUB       4.93448 %       831,000.00         3,417.13    
    0.00         0.00         831,000.00         3,417.13         0.00  
B-6
      81744FGX9       SUB       4.93448 %       1,871,544.03         7,695.91  
      0.00         0.00         1,871,544.03         7,695.91         0.00  
A-R
      81744FGT8       RES       3.94036 %       0.00         0.10         0.00  
      0.00         0.00         0.10         0.00                              
                                 
Totals
                                    296,010,391.11         1,216,732.93        
18,202,404.92         0.00         277,807,986.19         19,419,137.85        
0.00                                                                

Principal Distribution Factors Statement

                                                                               
                                  Beginning     Scheduled   Unscheduled        
                                  Original Face     Certificate     Principal  
Principal           Realized     Total Principal     Ending Certificate    
Ending Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      298,055,000.00         203,734,575.87         347.71       12,703,135.47  
    0.00       0.00         12,703,483.18         191,031,092.69        
0.640926         12,703,483.18  
A-2
      100,000,000.00         74,607,271.21         0.00       5,498,921.74      
0.00       0.00         5,498,921.74         69,108,349.47         0.691083    
    5,498,921.74  
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
B-1
      7,067,000.00         7,067,000.00         0.00       0.00       0.00      
0.00         0.00         7,067,000.00         1.000000         0.00  
B-2
      3,949,000.00         3,949,000.00         0.00       0.00       0.00      
0.00         0.00         3,949,000.00         1.000000         0.00  
B-3
      2,495,000.00         2,495,000.00         0.00       0.00       0.00      
0.00         0.00         2,495,000.00         1.000000         0.00  
B-4
      1,455,000.00         1,455,000.00         0.00       0.00       0.00      
0.00         0.00         1,455,000.00         1.000000         0.00  
B-5
      831,000.00         831,000.00         0.00       0.00       0.00      
0.00         0.00         831,000.00         1.000000         0.00  
B-6
      1,871,544.03         1,871,544.03         0.00       0.00       0.00      
0.00         0.00         1,871,544.03         1.000000         0.00  
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00                                
             
Totals
      415,723,644.03         296,010,391.11         347.71       18,202,057.21  
    0.00       0.00         18,202,404.92         277,807,986.19        
0.668252         18,202,404.92                                              

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                  Beginning     Scheduled   Unscheduled        
                                Ending             Original Face     Certificate
    Principal   Principal           Realized     Total Principal     Ending
Certificate     Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      298,055,000.00         683.546915         0.001167       42.620105      
0.000000       0.000000         42.621272         640.925644         0.604926  
      42.621272  
A-2
      100,000,000.00         746.072712         0.000000       54.989217      
0.000000       0.000000         54.989217         691.083495         0.691083  
      54.989217  
X-A
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
X-B
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
B-1
      7,067,000.00         0.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-2
      3,949,000.00         0.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-3
      2,495,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-4
      1,455,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-5
      831,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-6
      1,871,544.03         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
A-R
      100.00         0.000000         0.000000       0.000000       0.000000    
  0.000000         0.000000         0.000000         0.000000         0.000000  
                                           

Interest Distribution- Statement

                                                                               
                                                                               
  Payment                                                                      
                  of           Non-               Remaining     Ending          
                Current     Beginning     Current   Unpaid   Current   Supported
              Unpaid     Certificate/                 Accrual     Certificate  
  Certificate/     Accrued   Interest   Interest   Interest     Total Interest  
  Interest     Notational Class     Accural Dates     Days     Rate     Notional
Balance     Interest   Shortfall   Shortfall   Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                  
A-1
      11/20/05 – 12/19/05         30         4.38938 %       203,734,575.87    
    745,223.73       0.00       0.00       0.00         745,223.73         0.00
        191,031,092.69  
A-2
      11/20/05 – 12/19/05         30         4.10000 %       74,607,271.21      
  254,908.18       0.00       0.00       0.00         254,908.18         0.00  
      69,108,349.47  
X-A
      11/01/05 – 11/30/05         30         0.62059 %       0.00        
143,946.72       0.00       0.00       0.00         143,946.72         0.00    
    260,139,442.16  
X-B
      11/01/05 – 11/30/05         30         0.20769 %       0.00        
2,338.37       0.00       0.00       0.00         1,350.97         0.00        
13,511,000.00  
B-1
      11/20/05 – 12/19/05         30         4.57938 %       7,067,000.00      
  26,968.73       0.00       0.00       0.00         26,968.73         0.00    
    7,067,000.00  
B-2
      11/20/05 – 12/19/05         30         4.85938 %       3,949,000.00      
  15,991.41       0.00       0.00       0.00         15,991.41         0.00    
    3,949,000.00  
B-3
      11/20/05 – 12/19/05         30         5.40938 %       2,495,000.00      
  11,247.00       0.00       0.00       0.00         11,247.00         0.00    
    2,495,000.00  
B-4
      11/01/05 – 11/30/05         30         4.93448 %       1,455,000.00      
  5,983.05       0.00       0.00       0.00         5,983.05         0.00      
  1,455,000.00  
B-5
      11/01/05 – 11/30/05         30         4.93448 %       831,000.00        
3,417.13       0.00       0.00       0.00         3,417.13         0.00        
831,000.00  
B-6
      11/01/05 – 11/30/05         30         4.93448 %       1,871,544.03      
  7,695.91       0.00       0.00       0.00         7,695.91         0.00      
  1,871,544.03  
A-R
      N/A         N/A         3.94036 %       0.00         0.00       0.00      
0.00       0.00         0.10         0.00         0.00                          
                         
Totals
                                              1,217,720.23       0.00       0.00
      0.00         1,216,732.93         0.00                                    
                         

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                                Beginning      
      Payment of           Non-               Remaining     Ending              
            Current     Certificate/     Current   Unpaid   Current   Supported
              Unpaid     Certificate/                 Original Face    
Certificate     Notional     Accrued   Interest   Interest   Interest     Total
Interest     Interest     Notational Class     Accural Dates     Amount     Rate
    Balance     Interest   Shortfall   Shortfall(1)   Shortfall     Distribution
    Shortfall(2)     Balance                                                  
A-1
      11/20/05 – 12/19/05         298,055,000.00         4.38938 %      
683.546915         2.500289       0.000000       0.000000       0.000000        
2.500289         0.000000         640.925644  
A-2
      11/20/05 – 12/19/05         100,000,000.00         4.10000 %      
746.072712         2.549082       0.000000       0.000000       0.000000        
2.549082         0.000000         691.083495  
X-A
      11/01/05 – 11/30/05         0.00         0.62059 %       699.254744      
  0.361625       0.000000       0.000000       0.000000         0.361625        
0.000000         653.526377  
X-B
      11/01/05 – 11/30/05         0.00         0.20769 %       1000.000000      
  0.173072       0.000000       0.000000       0.000000         0.099990        
0.000000         1000.000000  
B-1
      11/20/05 – 12/19/05         7,067,000.00         4.57938 %      
1000.000000         3.816150       0.000000       0.000000       0.000000      
  3.816150         0.000000         1000.000000  
B-2
      11/20/05 – 12/19/05         3,949,000.00         4.85938 %      
1000.000000         4.049483       0.000000       0.000000       0.000000      
  4.049483         0.000000         1000.000000  
B-3
      11/20/05 – 12/19/05         2,495,000.00         5.40938 %      
1000.000000         4.507816       0.000000       0.000000       0.000000      
  4.507816         0.000000         1000.000000  
B-4
      11/01/05 – 11/30/05         1,455,000.00         4.93448 %      
1000.000000         4.112062       0.000000       0.000000       0.000000      
  4.112062         0.000000         1000.000000  
B-5
      11/01/05 – 11/30/05         831,000.00         4.93448 %       1000.000000
        4.112070       0.000000       0.000000       0.000000         4.112070  
      0.000000         1000.000000  
B-6
      11/01/05 – 11/30/05         1,871,544.03         4.93448 %      
1000.000000         4.112065       0.000000       0.000000       0.000000      
  4.112065         0.000000         1000.000000  
A-R
      N/A         100.00         3.94036 %       0.000000         0.000000      
0.000000       0.000000       0.000000         1.000000         0.000000        
0.000000                                                    

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination
Certificateholder Account Statement

              Certificate Account Beginning Balance     0.00  
 
            Deposits        
 
  Payments of Interest and Principal     19,514,792.91  
 
  Reserve Funds and Credit Enhancements     0.00  
 
  Proceeds from Repurchased Loans     0.00  
 
  Servicer Advances     0.00  
 
  Realized Losses (Gains, Subsequent Expenses & Recoveries)     0.00  
 
  Prepayment Penalties     0.00  
 
  Swap/Cap Payments     0.00  
 
            Total Deposits     19,514,792.91  
 
            Withdrawals        
 
  Swap Payments     0.00  
 
  Reserve Funds and Credit Enhancements     0.00  
 
  Reimbursement for Servicer Advances     0.00  
 
  Total Administration Fees     95,655.06  
 
  Payment of Interest and Principal     19,419,137.85  
 
            Total Withdrawals (Pool Distribution Amount)     19,514,792.91  
 
            Ending Balance     0.00  
 
           

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     

Administration Fees

         
Gross Servicing Fee*
    92,571.61  
Master Servicing Fee
    3,083.45  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    95,655.06  
 
     

 

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; PHH US MTG CORP

Reserve Accounts

                                      Beginning     Current     Current    
Ending   Account Type   Balance     Withdrawals     Deposits     Balance    
X-A Pool 1 Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
X-A Pool 2 Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
X-B Reserve Fund
    1,000.00       987.40       987.40       1,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

         
Collateral Description
  Mixed ARM
 
       
Weighted Average Gross Coupon
    5.320305 %
Weighted Average Net Coupon
    4.945027 %
Weighted Average Pass-Through Rate
    4.932527 %
Weighted Average Remaining Term
    327  
 
       
Beginning Scheduled Collateral Loan Count
    897  
Number of Loans Paid in Full
    45  
Ending Scheduled Collateral Loan Count
    852  
 
       
Beginning Scheduled Collateral Balance
    296,010,391.11  
Ending Scheduled Collateral Balance
    277,807,986.19  
Ending Actual Collateral Balance at 30-Nov-2005
    277,808,337.54  
 
       
Monthly P&I Constant
    1,312,735.57  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Class A Optimal Amount
    19,345,496.14  
 
       
Scheduled Principal
    347.71  
Unscheduled Principal
    18,202,057.21  

 



--------------------------------------------------------------------------------



 





                          Group   Pool One     Pool Two     Total  
Collateral Description
  Mixed ARM   6 Month LIBOR ARM   Mixed ARM
Weighted Average Coupon Rate
    5.353149       5.230154       5.320305  
Weighted Average Net Rate
    4.977962       4.854629       4.945027  
Pass-Through Rate
    4.965462       4.842129       4.932527  
Weighted Average Remaining Term
    325       332       327  
Record Date
    11/30/2005       11/30/2005       11/30/2005  
Principal and Interest Constant
    968,216.54       344,519.03       1,312,73557  
Beginning Loan Count
    652       245       897  
Loans Paid in Full
    32       13       45  
Ending Loan Count
    620       232       852  
Beginning Scheduled Balance
    216,964,381.85       79,046,009.26       296,010,391.11  
Ending Scheduled Balance
    204,260,898.67       73,547,087.52       277,807,986.19  
Scheduled Principal
    347.71       0.00       347.71  
Unscheduled Principal
    12,703,135.47       5,498,921.74       18,202,057.21  
Scheduled Interest
    967,868.83       344,519.03       1,312,387.86  
Servicing Fee
    67,835.12       24,736.49       92,571.61  
Master Servicing Fee
    2,260.05       823.40       3,083.45  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    897,773.66       318,959.14       1,216,732.80  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

Miscellaneous Reporting

                          Pro Rata Senior Percent               94.031107%  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Group Level

          Miscellaneous Reporting        
Group Pool One
       
One Month Libor Loan Balance
    114,723,007.71  
Six Month Libor Loan Balance
    89,537,890.96  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
 
       
Group Pool Two
       
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                            DELINQUENT    
BANKRUPTCY     FORECLOSURE     REO     TOTAL                                    
                                     
 
  No. of
  Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    8       2,971,812.04       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       8        
2,971,812.04  
60 Days
    2       1,037,999.99       60 Days       0         0.00       60 Days      
0         0.00       60 Days       0         0.00       60 Days       2        
1,037,999.99  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    1       160,196.23       150 Days       0         0.00       150 Days      
0         0.00       150 Days       0         0.00       150 Days       1      
  160,196.23  
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    11       4,170,008.26                   0         0.00                   0  
      0.00                   0         0.00                   11        
4,170,008.26  
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.938967 %     1.069735 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.938967 %       1.069735 %
60 Days
    0.234742 %     0.373639 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.234742 %       0.373639 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.117371 %     0.057664 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.117371 %       0.057664 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    1.291080 %     1.501038 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 1.291080 %       1.501038 %                                  
                                       

                                         
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     0.00  

Subordination Level/Credit Enhancement/Class Percentage and Prepayment
Percentage

                                                      Original $   Original%  
Current $   Current %   Current Class %   Prepayment %
Class A
    17,668,544.03       4.25006956 %     17,668,544.03       6.35998420 %    
93.640016 %     0.000000 %
Class B-1
    10,601,544.03       2.55014219 %     10,601,544.03       3.81614084 %    
2.543843 %     39.997636 %
Class B-2
    6,652,544.03       1.60023230 %     6,652,544.03       2.39465543 %    
1.421485 %     22.350455 %
Class B-3
    4,157,544.03       1.00007399 %     4,157,544.03       1.49655310 %    
0.898102 %     14.121141 %
Class B-4
    2,702,544.03       0.65008187 %     2,702,544.03       0.97281006 %    
0.523743 %     8.234974 %
Class B-5
    1,871,544.03       0.45018946 %     1,871,544.03       0.67368259 %    
0.299127 %     4.703274 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.673683 %    
10.592520 %
 
                                                Please refer to the prospectus
supplement for a full description of loss exposure

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                                                               
                DELINQUENT     BANKRUPTCY     FORECLOSURE     REO     TOTAL    
                                                                     
Group One
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  5     2,105,104.54       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     5       2,105,104.54  
60 Days
  2     1,037,999.99       60 Days     0       0.00       60 Days     0      
0.00       60 Days     0       0.00       60 Days     2       1,037,999.99  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  1     160,196.23       150 Days     0       0.00       150 Days     0      
0.00       150 Days     0       0.00       150 Days     1       160,196.23  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  8     3,303,300.76             0       0.00             0       0.00          
  0       0.00             8       3,303,300.76  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  0.806452%     1.030594 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     0.806452%       1.030594 %
60 Days
  0.322581%     0.508173 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.322581%       0.508173 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.161290%     0.078427 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.161290%       0.078427 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  1.290323%     1.617194 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
1.290323%       1.617194 %
 
                                                                               
                                                                               
             

                                                                               
                                                                               
                DELINQUENT     BANKRUPTCY     FORECLOSURE     REO     TOTAL    
                                                                     
Group Two
                      1.183654%                                                
                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  3     866,707.50       30 Days     0       0.00       30 Days     0       0.00
      30 Days     0       0.00       30 Days     3       866,707.50  
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  3     866,707.50             0       0.00             0       0.00            
0       0.00             3       866,707.50  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  1.293103%     1.178439 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.293103%       1.178439 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  1.293103%     1.178439 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
1.293103%       1.178439 %
 
                                                                               
                                                                               
             

